DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,631,830 to Sasaki (Sasaki hereinafter) in view of US PGPub 2005/0159845 to Malone et al. (Malone).
Regarding claims 1 and 20, Sasaki teaches a motor controller (107, 110) for an electric motor (105) configured to drive a blower (104) to generate an airflow (col. 9, ln. 26), said motor controller comprising: a drive circuit (107) configured to regulate electrical power supplied to a stator (not shown) of the electric motor to turn a rotor (not shown) of the electric motor and generate the airflow; and a processor (410) coupled to said drive circuit and configured to: measure a first control parameter (torque, see Fig. 4) and a second, feedback parameter (speed, see Fig. 4); receive an airflow rate demand value (Target air flow Q*); compute an operating set point (at 415) for the second control parameter based on the airflow rate demand value (at S506); and control said drive circuit based on the operating set point to supply electrical power to the electric motor and to operate the blower to generate the airflow (col. 10, ln. 23-45).  Sasaki does not teach computing a system resistance based on a fixed set point for torque and on speed or computing an operating set point based in part on the system resistance.  Malone teaches another fan system generally, and particularly teaches that system resistance is determined (paragraph 21, step 210) as part of a process (Fig. 2) of establishing an efficient operating point of the fan (311, see paragraph 24, step 240) based on fan static pressure and system resistance (see Fig. 3) and the airflow demand value (as determined by relationship of temperature to threshold value, paragraphs 34-35: when the threshold is exceeded, airflow demand is for maximum flow, otherwise flow rate for efficiency is set as a demand value).  Therefore it would have been obvious to one of ordinary skill in the art to modify the control algorithm of Sasaki to take into account system resistance when computing an operating set point for torque and/or speed in order to operate the fan more efficiently as taught by Malone.
Regarding claim 2, Sasaki teaches that the processor, in computing the system resistance, is further configured to: control said drive circuit (at 415) based on the fixed set point for the first control parameter (torque) to supply electrical power to the electric motor and to operate the blower (col. 9, ln. 21-36); determine the feedback parameter (speed, via 108/111) corresponding to the fixed set point and determine the airflow value (by driving the motor at a prescribed torque, i.e. determination of airflow via pump control rather than by measurement) corresponding to the fixed set point and the feedback parameter.
Regarding claims 6 and 7, Sasaki teaches that the first and second control parameters may be torque and speed respectively (as in Fig. 4).
Regarding claim 11, Sasaki teaches a method of operating an electric motor (105) configured to drive a blower (104) to generate an airflow (col. 9, ln. 26), said method comprising: controlling a drive circuit (107) based on a fixed set point (T* in 113) for a first control parameter (torque) to supply electrical power to the electric motor and to operate the blower; determining a feedback parameter (speed, see Fig. 4) corresponding to the fixed set point; determining an airflow value (by driving the motor at a prescribed torque/speed, i.e. determination of airflow via pump control rather than by measurement) corresponding to the first control parameter and the feedback parameter; receiving an airflow rate demand value (Target air flow Q*); computing an operating set point (omega* input to 415) for a second control (torque) parameter based on the airflow rate demand value; and controlling the drive circuit based on the operating set point to supply electrical power to the electric motor and to operate the blower to generate the airflow (col. 10, ln. 23-45). Sasaki does not teach computing a system resistance based on a fixed set point for torque and on speed or computing an operating set point based in part on the system resistance. Malone teaches another fan system generally, and particularly teaches that system resistance is determined (paragraph 21, step 210) as part of a process (Fig. 2) of establishing an efficient operating point of the fan (311, see paragraph 24, step 240) based on fan static pressure and system resistance (see Fig. 3) and the airflow demand value (as determined by relationship of temperature to threshold value, paragraphs 34-35: when the threshold is exceeded, airflow demand is for maximum flow, otherwise flow rate for efficiency is set as a demand value).  Therefore it would have been obvious to one of ordinary skill in the art to modify the control algorithm of Sasaki to take into account system resistance when computing an operating set point for torque and/or speed in order to operate the fan more efficiently as taught by Malone.
Regarding claim 12, Sasaki teaches that the processor, in computing the system resistance, is further configured to: control said drive circuit (at 415) based on the fixed set point for the first control parameter (torque) to supply electrical power to the electric motor and to operate the blower (col. 9, ln. 21-36); determine the feedback parameter (speed, via 108/111) corresponding to the fixed set point and determine the airflow value (by driving the motor at a prescribed torque, i.e. determination of airflow via pump control rather than by measurement) corresponding to the fixed set point and the feedback parameter.
Regarding claims 15 and 16, Sasaki teaches that the first and second control parameters may be torque and speed respectively (as in Fig. 4).

Claims 3, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Malone as applied to claims 1 and 11 above above, and further in view of US Patent 9,732,976 to Wang et al. (Wang) and US Patent 4,927,328 to Scoates et al. (Scoates).
Regarding claim 3, Sasaki teaches that static pressure affects the power requirements of a blower in HVAC applications (col. 4, ln. 47-65), but does not teach that the processor, in computing the system resistance, is further configured to: compute a static pressure generated by the blower based on the airflow and a speed; and compute the system resistance based on the static pressure and the airflow.  Wang teaches that changes in static pressure require matching alterations in input power (which correlates to torque, see col. 13, ln. 1-29) to maintain constant airflow.  As such it would have been obvious to calculate the static pressure as taught by Wang in order to respond to changes therein to keep the airflow constant.  Neither Sasaki nor Malone teach determination of system resistance based on static pressure and airflow, but such is taught by Scoates (see discussion at col. 3 ln. 58 through col. 4, ln. 33).  Therefore it would have been obvious to one of ordinary skill in the art to calculate the system resistance of the blower of Sasaki based on static pressure and airflow as taught by Scoates in order to obtain the static pressure to respond thereto as taught by Wang and to obtain the system resistance to respond thereto as taught by Malone.
Regarding claim 4, Scoates teaches a correlation algorithm (col. 4, ln. 37-45).
Regarding claim 13, Sasaki teaches that static pressure affects the power requirements of a blower in HVAC applications (col. 4, ln. 47-65), but does not teach that the processor, in computing the system resistance, is further configured to: compute a static pressure generated by the blower based on the airflow and a speed; and compute the system resistance based on the static pressure and the airflow.  Wang teaches that changes in static pressure require matching alterations in input power (which correlates to torque, see col. 13, ln. 1-29) to maintain constant airflow.  As such it would have been obvious to calculate the static pressure as taught by Wang in order to respond to changes therein to keep the airflow constant.  Neither Sasaki nor Malone teach determination of system resistance based on static pressure and airflow, but such is taught by Scoates (see discussion at col. 3 ln. 58 through col. 4, ln. 33).  Therefore it would have been obvious to one of ordinary skill in the art to calculate the system resistance of the blower of Sasaki based on static pressure and airflow as taught by Scoates in order to obtain the static pressure to respond thereto as taught by Wang and to obtain the system resistance to respond thereto as taught by Malone.

Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
With respect to the argument that Sasaki teaches away from consideration of system resistance, the examiner disagrees.  With respect to system resistance, Sasaki does not contain any teachings relative to the quantity, and as such cannot be considered to teach away from.  Furthermore, the applicant’s characterization of Sasaki as including “various formulas that apply motor output, motor speed, air flow, and motor torque to generate a constant air flow” is not fundamentally different than the claimed system, differing only in the particular use of the formula for system resistance, which is discussed by Malone.
With respect to the argument that Malone does not teach computation of system resistance, the examiner disagrees.   At a minimum, as acknowledged by applicant, Malone uses system resistance in the controller to determine an operating point.  Inasmuch as the controllers of Malone and Sasaki are digital and the flow system is analog, some form of conversion to the digital numerical space of the flow resistance quantity must be performed as part of the analysis described by Malone.  Such conversion involves computation, as will be understood by those of ordinary skill in the art.  Computations of this kind are sufficient to satisfy the limitation of computation of system resistance.  Accordingly the examiner holds that this limitation is satisfied by the combined references.
Finally, with respect to the argument that the operation points of Malone are determined according to intersections in a manner allegedly incompatible with Sasaki, the examiner notes that the claim is non-specific as to where the airflow demand rate is provided from.  In other words, such intersections could be used to inform the demand rate in a combined apparatus and such a combination would still meet the limitations of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 September 2022